Citation Nr: 0708953	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to residuals of a stress 
fracture of the right hip with chronic septic arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case was remanded to the RO for 
additional development in June 2005.  

The Board in June 2005 determined that new and material 
evidence had been submitted to reopen claims for entitlement 
to service connection for lumbar and cervical spine 
disorders.  The claims were then remanded to the RO for 
additional development.  Also in June 2005, the Board 
remanded claims of entitlement to service connection for 
disorders of the lumbar and cervical spine secondary to 
residuals of a stress fracture of the right hip with chronic 
septic arthritis, and a claim of entitlement to service 
connection for a left knee disorder.  The RO granted 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, and for degenerative joint 
disease of the left knee in September 2006.  As such, these 
claims are no longer in appellate status.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this claim was remanded in 
June 2005.  Unfortunately, the Board finds that remand is 
again necessary concerning the instant claim.


In June 2005, the Board observed that in his April 1987 
claim, the veteran asserted that he had fallen and injured, 
in pertinent part, his neck, during a rappelling exercise in 
service.  The RO in May 1987 denied the claim because it 
found that the veteran's service medical records did not show 
any injuries of the neck.  The Board also pointed out that in 
a November 2002 statement, private orthopedist David J. 
Conaway, D.O., wrote that the veteran had apparently 
sustained injuries to both hips, both knees, his low back, 
and his neck in a jump from a helicopter during service. 
 This letter also reported that the veteran had undergone 
cervical fusion in August 1997.  

On reopening the veteran's claim for service connection for a 
cervical spine disorder, the Board directed the RO to 
schedule the veteran for a VA orthopedic examination.  It was 
noted that the veteran's claims file "must be provided to 
and reviewed by the examiner."  The examiner was requested 
to provide diagnoses of any current cervical disorder.  For 
each disorder identified, the examiner was to opine whether 
it is at least as likely as not, i.e., is there a 50/50 
chance, that the disorder began or was aggravated between 
June and December 1968.  Additionally, the examiner was to 
"opine whether it is at least as likely as not" that the 
disorder was "caused or aggravated by the appellant's 
service connected right hip disorder."

The remand also indicated that the

[O]pinions of record which address the 
etiology of [any cervical disorder] must 
be discussed, as well as the fact that 
the service medical records do not 
include any complaints or findings 
pertaining to....a chronic 
cervical....disorder in service.  If the 
examiner finds that there is no 
relationship between any current 
cervical....disorder and either service or 
the service connected right hip disorder, 
then the examiner must address why she/he 
rejects the favorable medical opinions 
discussed above.

Review of a VA orthopedic examination dated in November 2005 
suggests that the examiner did not review the veteran's 
claims folders.  The examiner noted that the veteran informed 
him that his service medical records were not on file, 
whereas infact the service medical records are associated 
with the record.  The examiner also commented that there is 
"no documentation in the claims file" to confirm an in-
service cervical injury, however, the examiner failed to 
review the claims folder before making such a comment.  
 
The examiner supplied a diagnosis of multilevel degenerative 
disc disease of the cervical spine.  He opined that "I will 
resort to mere speculation in regard to the [veteran's] 
cervical spine injury in that I would say that it is at least 
as likely as not that the cervical spine condition that the 
[veteran] has experienced and is continuing to experience is 
related to his military injury, which has been noted 
consistently throughout the medical records by the [veteran] 
while in military service."  

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Finally, a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

In light of the fact that the examiner did not review all of 
the evidence of record, in light of the examiner's resort to 
speculation, and in light of the examiner's failure to 
discuss the "opinions of record which address the etiology" 
of the cervical spine disorder (i.e., the November 2002 
statement supplied by Dr. Conaway); the November 2005 opinion 
must be judged, under the standards set forth by the United 
States Court of Appeals, to have been flawed.
 
A remand confers, as a matter of law, the right to compliance 
with the remand orders.  Accordingly, remand is 
mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).  

Following the Board's June 2005 remand, the RO asked the 
veteran in an August 2005 letter to identify the sources of 
postservice treatment, including cervical surgery in 1997. 
 He did not respond.  As the duty to assist is not a one-way 
street, and because a veteran wishing help cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence, Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); it 
follows that no further efforts by VA are necessary to secure 
records of the 1997 surgery.  Of course, however, should the 
veteran elect to respond to VA's August 2005 request, the RO 
must then fulfill any duty to assist triggered by the 
response received.  38 U.S.C.A. § 5103.

Finally, following the issuance of a September 2006 
supplemental statement of the case (SSOC) the veteran 
supplied VA additional evidence in January 2007.  This 
evidence, submitted directly to the Board, includes letters 
from a private physician, Dr. Holloway, dated in January 
2007.  These letters essentially relate the veteran's current 
cervical spine problems to his period of military service.  
Other evidence submitted includes pertinent VA medical 
records, some of which post-date the September 2006 SSOC.  
This newly submitted evidence has not been reviewed by the 
RO, and the appellant has not waived RO initial consideration 
of this evidence.  The Board is bound to return the record to 
the RO for initial consideration of the additional evidence. 
 See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is again REMANDED for the following 
action:

1.  The RO should forward the claims 
folders to the VA examiner who examined 
the veteran in November 2005.  The 
examiner must discuss the opinions of 
record (for example, the November 2002 
letter submitted by Dr. Conaway and the 
January 2007 letters submitted from Dr. 
Holloway) which address the etiology of 
the veteran's claimed cervical spine 
disorder.  The examiner must review the 
service medical records.  After reviewing 
the claim folders, by means of an 
addendum report, the physician must 
address whether his November 2005 opinion 
as to the etiology of the veteran's 
cervical spine degenerative disc disease 
has changed.  In the event that the 
examiner continues to indicate that the 
veteran's cervical spine disorder is 
related to his military service, the 
examiner must opine  what verified in-
service event caused any current cervical 
disorder.  If the physician finds that 
there is no relationship between any 
current cervical disorder and either 
service or the service-connected right 
hip disorder, then the physician must 
address why he rejects the favorable 
medical opinions of record (see, for 
example, November 2002 private physician 
letter).  If the reviewing physician 
concludes that an opinion cannot be 
offered without resorting to speculation 
then he should state so in the addendum 
report.

2.  In the event that the physician who 
examined the veteran in November 2005 is 
unavailable, the claims folders must be 
reviewed by a similarly credentialed 
physician.  The reviewing physician 
should, after reviewing the claims 
folders, opine whether he or she is in 
agreement with the findings reported as 
part of the November 2005 examination 
report.  In so doing, the physician must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance,  that 
any current cervical disorder began or 
was aggravated between June and December 
1968.  The reviewing physician must opine 
whether it is at least as likely as not 
that the veteran has a cervical spine 
disorder which was caused or aggravated 
by the appellant's service-connected 
right hip disorder.  The opinions of 
record which address the etiology of 
these disorders must be discussed, as 
well as the service medical records.  If 
the reviewing physician finds  no 
relationship between a current cervical 
disorder and either service or the 
service-connected right hip disorder, 
then the physician must address why 
she/he rejects the favorable medical 
opinions of record (see, for example, 
November 2002 private physician letter).  
A complete rationale for any 
findings/opinions expressed must be 
provided.

If the reviewing physician concludes that 
an opinion cannot be offered without 
resorting to speculation then he or she 
should state so in the addendum report.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
was not undertaken or was undertaken in a 
deficient manner, take appropriate 
corrective action.  Stegall.

4.  Thereafter, and following any other 
indicated development, to specifically 
include initial consideration of the 
correspondence supplied by the veteran 
since the September 2006 supplemental 
statement of the case, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  All parties should be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

